                                     Case 2:21-cv-01996-FMO-AS Document 1-64 Filed 03/04/21 Page 1 of 2 Page ID #:1753



                                                                       1   SPENCER P. HUGRET (SBN: 240424)
                                                                           shugret@grsm.com
                                                                       2   HAILEY ROGERSON (SBN: 311918)
                                                                           hrogerson@grsm.com
                                                                       3   GREG GRUZMAN (SBN: 245701)
                                                                           ggruzman@grsm.com
                                                                       4   GORDON REES SCULLY MANSUKHANI, LLP
                                                                           275 Battery Street, Suite 2000
                                                                       5   San Francisco, CA 94111
                                                                           Telephone: (415) 875-3193
                                                                       6   Facsimile: (415) 986-8054
                                                                       7   Attorneys for Defendant
                                                                           FCA US LLC
                                                                       8
                                                                       9                      UNITED STATES DISTRICT COURT
                                                                      10                    CENTRAL DISTRICT OF CALIFORNIA
Gordon Rees Scully Mansukhani, LLP




                                                                      11   JASON J. ARNOLD and MELISSA L. ) CASE NO.
                                                                           ARNOLD,                             )
                                     275 Battery Street, Suite 2000




                                                                      12
                                       San Francisco, CA 94111




                                                                                                               ) CERTIFICATE OF SERVICE
                                                                                                   Plaintiffs, )
                                                                      13                                       )
                                                                                                               )
                                                                      14        vs.                            ) State Court Complaint Filed:
                                                                                                               ) July 29, 2019
                                                                      15   FCA US LLC; ORANGE COAST            )
                                                                           CHRYSLER DODGE JEEP RAM; and ) Removal Date:
                                                                      16   DOES 1 through 10, inclusive,       ) March 4, 2021
                                                                                                               )
                                                                      17                           Defendants. )
                                                                                                               )
                                                                      18                                       )
                                                                                                               )
                                                                      19                                       )
                                                                      20
                                                                      21
                                                                      22
                                                                      23
                                                                      24
                                                                      25
                                                                      26
                                                                      27
                                                                      28

                                                                                                     CERTIFICATE OF SERVICE
                                     Case 2:21-cv-01996-FMO-AS Document 1-64 Filed 03/04/21 Page 2 of 2 Page ID #:1754



                                                                       1         I am employed in the County of San Francisco, State of California. I am
                                                                       2   over the age of 18 and not a party to the within action. My business address is 275
                                                                       3   Battery Street, 20th Floor, San Francisco, CA 94111.
                                                                       4         On the date set forth below, I served on the party listed below the foregoing
                                                                       5   document(s) described as:
                                                                       6
                                                                              1. DEFENDANT FCA US LLC’S NOTICE OF REMOVAL
                                                                       7
                                                                              2. DECLARATION OF HAILEY M. ROGERSON IN SUPPORT OF
                                                                       8         FCA US LLC’S NOTICE OF REMOVAL OF ACTION PURSUANT
                                                                                 TO 28 U.S.C. §§ 1332, 1441, 1446
                                                                       9
                                                                      10    by transmitting VIA ELECTRONIC MAIL the document(s) listed above
                                                                              to the email address(es) set forth below on this date before 5:00 p.m.
                                                                              (Per agreement of the parties.)
Gordon Rees Scully Mansukhani, LLP




                                                                      11
                                                                            (Federal) I declare that I am employed in the office of a member of the
                                     275 Battery Street, Suite 2000




                                                                      12      bar of this court at whose direction the service was made.
                                       San Francisco, CA 94111




                                                                      13
                                                                      14   Tionna Dolin                         Attorneys for Plaintiffs
                                                                           STRATEGIC LEGAL PRACTICES, APC
                                                                      15   1840 Century Park East, Suite 430
                                                                           Los Angeles, CA 90067                JASON J. ARNOLD AND
                                                                      16   Tel.: (310) 929-4900                 MELISSA L. ARNOLD
                                                                           Fax: (310) 943-3838
                                                                      17   Email: tdolin@slpattorney.com
                                                                           Email: ezkim@slpattorney.com
                                                                      18   Email: crlee@slpattorney.com
                                                                           Email: emailservices@slpattorney.com
                                                                      19   Attorney for Plaintiff
                                                                      20
                                                                      21         Executed on March 4, 2021, at San Francisco, California.
                                                                      22
                                                                      23                                     /s/ Jesica Cortez___
                                                                                                                 Jesica Cortez
                                                                      24
                                                                      25
                                                                      26
                                                                      27
                                                                      28

                                                                                                        CERTIFICATE OF SERVICE
